Citation Nr: 0803231	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $6,966.

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $2,257.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from decisions 
by the Committee on Waivers and Compromises (Committee) of 
the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2007, a Travel Board 
hearing was held before the undersigned; a transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a Notice of Disagreement (NOD) and completed 
by a substantive appeal after a Statement of the Case (SOC) 
is furnished.  The following sequence is required:  There 
must be a decision by the RO; the claimant must timely 
express disagreement with the decision; VA must respond by 
issuing a SOC; and finally the claimant, after receiving the 
SOC, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

Historically, the evidence of record shows that the veteran 
the veteran was assigned a 50 percent disability rating for 
his service-connected psychiatric disability, effective 
December 1, 1974.  In February 1999, the RO received a formal 
application for nonservice-connected pension from the 
veteran.  In this application, the veteran reported that his 
only income was VA compensation benefits.  Thereafter, the 
veteran was awarded nonservice-connected pension benefits, 
effective September 28, 1998.  He was paid nonservice-
connected pension benefits, rather than compensation 
benefits, because that was the greater benefit.

In February 2001, the RO received an Improved Pension 
Eligibility Verification Report (EVR), in which the veteran 
reported earned income for the year 2000.  In a March 2001 
letter, the RO notified the veteran that his pension benefits 
were retroactively terminated and his compensation benefits 
were restored, effective March 1, 2001.  In a letter received 
by the RO in May 2001, the veteran indicated that he returned 
to work in May 1999.  By a letter dated in May 2001, the RO 
notified the veteran that his pension benefits were 
retroactively terminated and his compensation benefits were 
restored, effective June 1, 1999.  These actions resulted in 
an overpayment in the calculated amount of $6,996.

By decision in October 2001, the Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $6,996.  The 
veteran's NOD was received by the RO in April 2002, within 
one year of the notice (in October 2001); no subsequent SOC 
was issued.  Under Manlincon v. West, 12 Vet. App. 238 
(1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  It is noteworthy that 
the claim is not before the Board at this time and will only 
be before the Board if the veteran timely files a substantive 
appeal.

In addition, while in receipt of compensation benefits in 
February 2002, the veteran called the RO to report that he 
had no income and a net worth of zero.  He stated that he 
last worked in July 2001.  In a March 2002 letter, the RO 
informed the veteran that based on this information, he would 
be paid nonservice-connected pension benefits, rather than 
compensation benefits, effective August 1, 2001.

Effective September 1, 2001, the veteran's VA benefits were 
again reduced to the compensation rate.  According to the 
evidence of record, the reduction was ordered following an 
income verification match (IVM), which revealed that the 
veteran had unreported income beginning in August 2001.  In 
addition, the evidence of record shows that the veteran began 
receiving Social Security benefits in February 2002.  He 
requested a waiver of recovery of the indebtedness charged, 
and the matter was referred to the Committee for further 
action.

By decision dated in August 2005, the Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $2,257.  The 
veteran appealed this decision.

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not clear from the record how the RO arrived at the $2,257 
overpayment.  The determination of the proper creation of the 
overpayment is relevant to the veteran's request for waiver 
of recovery of that overpayment.  The Board also finds that 
the veteran should be given the opportunity to verify his 
monthly countable income for the years 2001 through 2005.  
Thereafter, the RO should conduct an audit which would reveal 
precisely the period of the overpayment, what income was 
considered in calculating the veteran's countable income in 
order to derive the amount of the veteran's VA benefits, and 
what benefit amounts were due and paid to the veteran.

Moreover, the record shows that the veteran most recently 
submitted a financial status report (FSR) in 2005.  It would 
be useful to obtain a current FSR to determine how the 
veteran's circumstances have changed since 2005.

Finally, as noted above, the unreported income that created 
the present overpayment was derived by the RO through an IVM.  
If the IVM folder is still available, the RO should forward 
it to the Board.

The Board regrets any further delay in this case; however, 
under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The Committee should furnish the 
veteran and his representative an SOC on 
the issue of entitlement to waiver of 
recovery of an overpayment of nonservice-
connected pension benefits in the 
calculated amount of $6,966.  The veteran 
must be advised of the time limit for 
filing a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should obtain from the veteran 
and associate with the claims file 
documentation substantiating or 
clarifying the information that led to 
the creation of the $2,257 overpayment in 
this case.  Specifically, he should be 
requested to furnish clarifying 
information as to his monthly income, 
from all sources, for the years 2001 
through 2005.

3.  Thereafter, the RO should prepare an 
audit of the veteran's pension account, 
setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the veteran, the amounts of 
income considered in determining pension 
entitlement and the medical expenses used 
to reduce countable income.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the veteran.

4.  The RO should ask the veteran to 
provide for the record a current FSR 
listing all monthly income, monthly 
expenses, and assets.  

5.  Thereafter, the claim for waiver of 
recovery of an overpayment of nonservice-
connected pension benefits in the 
calculated amount of $2,257 should be 
reviewed by the RO.  If the claim is not 
granted to the veteran's satisfaction, 
the RO should provide him with a 
supplemental SOC (SSOC) that accurately 
reflects the reasons for its decision and 
contains a recitation of the applicable 
laws and regulations insofar as claims 
for waiver of recovery of overpayments 
are concerned.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.  The 
case should then be returned to the 
Board, if in order, for further review.  
If this occurs, the RO should forward to 
the Board the veteran's IVM folder along 
with the claims folder.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

